 Case 9:18-cv-00039-GLS-TWD Document 51 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
CHRISTOPHER ROSS,

                          Plaintiff,              9:18-cv-39
                                                  (GLS/TWD)
                   v.

BRANDON SMITH et al.,

                          Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
CHRISTOPHER ROSS
Pro Se
30 Oak Street
Port Chester, NY 10573

FOR THE DEFENDANTS:
HON. LETITIA JAMES                          MARK G. MITCHELL
New York State Attorney General             Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                       ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Thérèse Wiley Dancks

duly filed November 2, 2020. (Dkt. No. 49.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.
 Case 9:18-cv-00039-GLS-TWD Document 51 Filed 11/23/20 Page 2 of 2




      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 49) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion to dismiss pursuant to Fed. R. Civ.

P. 41(b) (Dkt. No. 45) is GRANTED; and it is further

      ORDERED that plaintiff’s amended complaint (Dkt. No. 16) is

DISMISSED; and it is further

      ORDERED that the Clerk enter judgment and close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to the parties in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

November 23, 2020
Albany, New York




                                        2
